Citation Nr: 1620866	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-26 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability, to include entitlement to an initial compensable rating prior to February 4, 2013.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability, to include entitlement to an initial compensable rating prior to February 4, 2013.

3.  Entitlement to a rating in excess of 20 percent for a right ankle disability, to include an initial disability rating in excess of 10 percent prior to February 4, 2013.

4.  Entitlement to a compensable rating for a right hand disability, status post fracture of the first metacarpal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A video conference hearing before the undersigned Veterans Law Judge was held in February 2011; the transcript is of record.

During the pendency of this appeal, the Veteran was granted an increased rating for his right ankle disability, from 0 percent to 10 percent, effective October 18, 2007, in a June 2010 rating decision; and from 10 percent to 20 percent, effective February 4, 2013, in an April 2013 rating decision.  The Veteran was also granted an increased rating for his right and left knee disabilities, from 0 to 10 percent each, effective February 4, 2013, in an April 2013 rating decision.  These issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

As noted in the BVA remand in November 2012, during the Veteran's hearing in February 2011, he testified that his service-connected disabilities effected his employment and, in fact, he was getting ready to retire because his disabilities prevented him from performing aspects of his job.  The Board considered whether the Veteran's testimony reasonably raises a claim of total disability based on individual unemployability (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is already receiving a 100 percent schedular disability rating for his combined disabilities, and as of the date of his Board hearing, the Veteran continued to work.  He did testify that his service-connected disabilities have caused impairment with his work, but he stopped short of indicating that the orthopedic disabilities on appeal, either jointly or individually, precluded employment.  Moreover, as noted below, VA examiners have specifically noted that the Veteran's disabilities do not impact his ability to work.  Therefore, the Board reiterates that it does not believe that a TDIU claim has been raised by the evidence of record.


FINDINGS OF FACT

1.  The Veteran is shown to have painful arthritis in his left and right knees; however, the Veteran has not been shown to have incapacitating episodes for these conditions which would warrant a higher rating.

2.  From February 17, 2011, the Veteran's left and right knee disability was manifested by complaints of instability with negative objective findings on examinations.

3.  As of February 17, 2011, the Veteran's right ankle disability has worsened sufficiently to support a finding of "marked" limitation of motion. 

4.  The Veteran is shown to have painful arthritis in his right thumb. 


CONCLUSIONS OF LAW

1.  The criteria for initial ratings of 10 percent for degenerative joint disease of the right and left knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003 (2015).

2.  The criteria for ratings of 10 percent, from February 17, 2011, for a left and right knee disability based on instability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for a rating in excess of 10 percent, prior to February 17, 2011, for a right ankle disability based on limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2015).

4.  The criteria for a rating of 20 percent, from February 17, 2011, for a right ankle disability based on "marked" limitation of motion have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2015).

5.  The criteria for initial rating of 10 percent for degenerative joint disease of the right thumb, a right hand disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As for the duty to assist, pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of the claims, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, February 2008, June 2009, and February 2013 VA examination reports discussed all applicable medical principles and medical treatment records relating to the increased rating issues discussed herein, and the analyses are considered adequate upon which to decide the claims at issue.   Although, the Veteran has made arguments that prior denials by the RO were inappropriately based solely on VA examinations, neither the Veteran nor his representative has specifically objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran claims his bilateral knees, right ankle, and right hand profoundly affect his daily life.  He claims his pain is severe and continuous.  As a right-handed person, the Veteran further testified before the Board that his right hand disability in particular affects his writing and other daily tasks.  He noted radiating pain from his hand throughout his arm, elbow and shoulder.  His testified his knees are unstable and his knees and right ankle are continuously painful and swollen. 

Right and Left Knee Disability Rating

In October 2007, the Veteran filed a claim seeking entitlement to service connection for his left and right knee disabilities.  An August 2009 rating decision granted service connection, but assigned non-compensable ratings for the left and right knees.  The Veteran filed a Notice of Disagreement (NOD) in September 2009.  The issues were remanded by the BVA in November 2012 for further development.  Subsequent to a February 2013 VA examination, an April 2013 rating decision increased the left and right knee disability ratings to 10 percent each, effective February 4, 2013.  The Veteran is currently assigned 10 percent ratings under Diagnostic Code 5257.

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  Words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.
 
The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63, 604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56, 704 (August 14, 1998).  Additionally, separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Degenerative arthritis is rated under Diagnostic Code 5003, which instructs that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent rating is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, a 10 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibial and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

In April 2006, the Veteran's gait was noted as unremarkable but he complained that his left knee sometimes felt as though it would buckle.  

The Veteran was diagnosed with degenerative joint disease of both knees in a December 2006 VA radiology report.  

In March 2007, the Veteran complained of bilateral knee pain with increased pain in the left knee as compared to the right knee.  There was tender to palpation in the left knee but there was no indication of bilateral knee effusions.  

Multiple VA treatment records from January 2008 through March 2009 confirmed the Veteran had chronic arthritis and pain in the knees.

In a June 2009 VA radiology report, mild degenerative changes of the knee joint was seen and there was tenderness to palpation over the medial aspect of the left knee below the joint line.  

The Veteran was afforded a VA examination in June 2009.  At that time he reported that his left knee gave him more trouble than the right knee.  The Veteran reported that his knees occasionally swelled, but mostly caused discomfort, pain, and stiffness.  He reported using a cane primarily for the left knee and also the left ankle.  The Veteran reported that he was not able to squat and his knees gave him trouble in his occupation as an equipment and property division chief.  As a division chief, he had to walk around and survey equipment and went into the field.  The Veteran also reported that his knees "bother[ed] him on a daily basis [while] getting up and down out of a chair, in and out of the bathtub, squatting, etc."

On physical examination, there was no heat or tenderness in the knees, and only minor crepitation on excursion.  The examiner also noted there was no joint or patellar laxity in either knee.  The examiner found there was full extension to 0 degrees and flexion to 140 degrees without pain, weakness, fatigability, or loss of endurance on both knees.  There was no additional limitation of motion with repetitive testing in either knee.  The examiner diagnosed bilateral chronic knee strain; chondromalacia patella, chronic; and DJD, L>R.

A November 2009 VA treatment report noted that films of both knees in June 2009 indicated degenerative osteoarthritis changes in both knees and presence of patellofemoral joints with spurring.  The evaluator also noted there was narrowing of the medial compartment of the joint space in the left knee but there was no definite join fluid collection found.  During evaluation, the evaluator noted the Veteran's stance was slightly forward flexed with left iliac crest superior.  The evaluator noted the Veteran used a cane on the right and had a left antalgic gait.  The Veteran had decreased knee extension on the left and there was absent left patellar reflex.  After evaluation, the evaluator's impression was "myofascial pain syndrome, probably secondary to old radiculopathy, on the left, with an element of SI joint dysfunction."

In a December 2009 VA treatment record, the evaluator noted the Veteran's left antalgic gait and found the left knee was lacking 10 degrees of full extension.  The left knee was also puffy inferior and tender to touch on medial joint line.  No atrophy was noted and strength was functional for ambulation with only minor deficits found.  The Veteran reported a subjective pain score of 7-8 out of 10 in the low back and knees.  

In January 2010, the Veteran was checked for SI stability.  The Veteran's gait remained with left knee flexion compensation for left foot drop.  

At the February 2011 hearing, the Veteran stated that he experienced knee pain constantly, reporting a pain score of 8 out of 10 everyday, even with medication.  He stated his knees stayed swollen and tender.  He also stated that his knees locked up periodically.  He stated he was prescribed a cane and was also given a crutch.  The Veteran also stated his knees were constantly unstable and had sporadically given out.  He stated that he could be standing and when he would get ready to walk, the knees would go off to the side or they would give out, causing him to go down.  

In August 2012, the Veteran reported continued intractable bilateral knee pain.  

In November 2012, the Veteran had a diagnosis of arthritis in the knees.  

The Veteran was afforded another VA examination in February 2013.  At that time he reported experiencing severe sharp pain to the bilateral knees, with stiffness and swelling.  Veteran also reported his knees popping and giving out.  The Veteran was using a walker for support.  He denied experiencing flare-ups but stated that he had severe knee pain all the time.  The Veteran had moderate functional impairments secondary to the knees.  Specifically, he could not run, could not stoop on the knees, had difficulty climbing stairs, was unable to stand or walk for long periods, and was unable to perform heavy lifting.  The Veteran reported using Tylenol PRN for pain.

On physical examination, the examiner noted there was tenderness or pain to palpation for joint line or soft tissues in both knees.  There was no anterior or posterior or medial-lateral instability present.  There was no evidence or history of recurrent patellar subluxation or dislocation noted.  There was no evidence of any tibial or fibular impairment, meniscal conditions, or scars of the knees noted.  The Veteran denied having a history of arthroscopic or other knee surgery.  The Veteran used a walker constantly.  Imaging studies documented degenerative or traumatic arthritis in both knees.  

Range of motion in the right knee were: flexion to 120 degrees, with pain at 120 degrees; and normal extension.  Range of motion in the left knee were: flexion to 120 degrees, with pain at 120 degrees; and normal extension.  On repetitive testing, there was an additional 5 degree loss in range of motion in both knees.  There was functional loss in both knees due to the following: less movement than normal, weakened movement, pain on movement, swelling, and deformity.  The examiner diagnosed bilateral pain and DJD in the knees but found there was no evidence of fracture or joint effusion.  There was no evidence of fracture, bony erosion, or joint effusion identified bilaterally.  On the right knee, the examiner found there was minimal DJD of the patellofemoral joint and noted that the femorotibial joint was unremarkable.  On the left knee, the examiner found there was mild to moderate narrowing of the medial femorotibial joint compartment associated with mild marginal osteophyte formation and subchondral sclerosis.  There was also mild marginal osteophyte formation at the patellofemoral joint.  The examiner found that the Veteran's knee conditions did not impact his ability to work.  

In a VA March 2013 treatment report, the Veteran attributed his elevated blood pressure to his back and knee pain.  The evaluator noted that the Veteran's November 2012 X-ray results revealed bilateral DJD in the knees but found there was no evidence of fracture or joint effusion detected.

Compensable rating prior to February 4, 2013

Here, the Board finds that compensable ratings for both knees are warranted under Diagnostic Code (DC) 5257.  The Veteran complained of instability in his February 2011 hearing, stating his knee was constantly unstable and had sporadically given out.  He reported that his knees would go off to the side or they would give out, causing him to go down.  The Veteran also reported constant use of a cane due to these instability issues, which warrants 10 percent ratings under DC 5257 for the knees, effective February 17, 2011.  However, a rating in excess of 10 percent is not supported by the objective medical evidence.  Stability testing has consistently been normal throughout the course of the Veteran's appeal.  There has been no evidence or history of anterior or posterior or medial-lateral instability as well as recurrent patellar subluxation or dislocation noted.  Therefore, as the objective medical evidence has failed to show any instability in either knee on clinical testing  moderate instability or subluxation has not been shown in either knee.  

Based on the evidence above, the Board finds that initial 10 percent ratings, but no higher, is warranted under DC 5003 for both knees.  The Veteran has consistently reported subjective symptoms of pain on motion as a result of his bilateral knee disability, which includes x-ray evidence of bilateral degenerative joint disease in the knees.  The medical evidence has also included a diagnosis of bilateral knee pain.  As such, the Veteran is entitled to a 10 percent rating for pain on motion due to arthritis in either knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.

However, the Board finds that compensable ratings are not warranted under Diagnostic Codes 5260 and 5261 for the right knee as the Veteran has not been shown to have flexion limited to 45 degrees or extension limited to 10 degrees in the right knee at any time during the period on appeal.  Additionally, a compensable rating is not warranted under DC 5260 for the left knee as the Veteran also has not been shown to have flexion limited to 45 degrees in the left knee at any time during the period on appeal.  Although a December 2009 VA treatment record noted the left knee was lacking 10 degrees of full extension, the limitation does not warrant a rating in excess of 10 percent already contemplated under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  There is competent and credible evidence of pain in the Veteran's right and left knee as he has consistently reported at various medical appointments.  Prior to February 4, 2013, the weight of the evidence shows no additional limitation of flexion or extension of either knee due to pain or due to fatigue, weakness, lack of endurance, or incoordination including after repetitive use.  For example, the 2009 examiner noted that repetitive motion testing did not cause additional limitation of motion in either knee and no Deluca factors were found to be present.  The Board notes that pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Thus, a rating in excess of 10 percent is not warranted for either knee under Deluca.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, 4.59 only provides entitlement to the minimum compensable rating for the joint.  Here, the Veteran has been assigned compensable ratings for both knees and therefore, 4.59 does not provide for an additional rating for either knee.

Under Diagnostic Code 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  The Veteran complained of sporadic locking in the February 2011 hearing.  However, there has been no objective evidence of locking or effusion, and more importantly there has been no indication of any meniscus impairment.  The Veteran also has not reported repeated episodes of locking or effusion.  Therefore, the Board finds that the overall evidence does not demonstrate frequent locking or effusion.  The criteria under Diagnostic Code 5258 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The Board finds that a separate higher 20 percent rating for a left and right knee disability is not warranted under Diagnostic Code 5258.

The Board has considered the additional Diagnostic Codes that are applicable to the knee, but notes that the Veteran has not been shown to have either meniscus problems or ankylosis in either knee.  There has also been no allegation of genu recurvatum.  As such, no other Diagnostic Codes are applicable.

Rating in excess of 10 percent from February 4, 2013

The Board finds that a rating in excess of 10 percent for the service-connected right and left knee disability is not warranted under DC 5257 from February 4, 2013.  Although the Veteran is competent to report that his knees have been giving out, these complaints have been contemplated by the assigned 10 percent rating.  This evidence is sufficient to substantiate a basis for slight instability but no higher.  Additionally, there has been no indication that stability testing has been abnormal throughout the course of the Veteran's appeal.  For example, at his most recent VA examination, the examiner found no objective finding of anterior or posterior or medial-lateral instability present.  There was also no evidence or history of recurrent patellar subluxation or dislocation noted.  Therefore, as the objective medical evidence has not established instability in the right knee, moderate or severe instability or subluxation has not been shown.

Further, the Board finds that compensable ratings are not warranted under Diagnostic Codes 5260 and 5261 for the knees as the Veteran has not been shown to have flexion limited to 45 degrees or extension limited to 10 degrees in either knee since the February 2013 VA examination.  

Under DC 5003, a 10 percent rating is warranted for each major joint that demonstrates a limited range of motion that is noncompensable under DCs 5260 and 5261.  In this case, the Veteran has demonstrated limited flexion of the knees, which are considered major joints, as a result of degenerative joint disease and bilateral knee pain, including symptoms of less movement than normal, weakened movement, pain on movement, swelling, and deformity, throughout the rating period.  As such, a 10 percent rating has been warranted for the osteoarthritis of the right knee throughout the rating period.  A rating of 20 percent is warranted under DC 5003 where there is involvement of two or more major joints with occasional incapacitating exacerbations.  In this case, the record does not demonstrate occasional incapacitating exacerbations of either knee.  As such, the record does not show that a 20 percent rating was warranted under DC 5003 for the service-connected left and right knee disability at any time during the rating period.

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Board notes that although the Veteran's February 2013 VA examination noted less movement than normal, weakened movement, pain on movement, swelling, and deformity in his knees, these have been contemplated under DC 5003.  Additionally, there was no evidence which suggests, that, on repetitive use, either knee would be functionally limited by pain or other factors such that his range of motion would approximate only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable rating for extension would be warranted.  Thus, even considering the effects of pain on use, the evidence does not show that the knees are limited in motion to 15 degrees extension or 30 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable rating for limitation of extension.

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, 4.59 only provides entitlement to the minimum compensable rating for the joint.  Here, the Veteran has been assigned compensable ratings for both knees and therefore, 4.59 does not provide for an additional rating for either knee.

The Board has considered the additional Diagnostic Codes that are applicable to the knee, but notes that the Veteran has not been shown to have either meniscus problems or ankylosis in either knee.  There has also been no allegation of genu recurvatum or any specific complaints of frequent locking and effusion.  As such, no other Diagnostic Codes are applicable.

Right Ankle Disability

In October 2007, the Veteran filed a claim seeking entitlement to service connection for his right ankle disability.  An August 2009 rating decision granted service connection but assigned non-compensable ratings for the right ankle.  The Veteran filed a Notice of Disagreement (NOD) in September 2009.  A June 2010 rating decision increased the right ankle disability rating to 10 percent, effective October 18, 2007.  The issue was remanded by the BVA in November 2012 for further development.  Subsequent to a February 2013 VA examination, an April 2013 rating decision increased right ankle disability ratings to 20 percent, effective February 4, 2013.  The Veteran is currently assigned a 20 percent rating under Diagnostic Code 5271 based on a finding of "marked" limitation of motion of the ankle.  He seeks a higher rating.

With respect to the right ankle disability, 38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274, set forth relevant provisions.

Diagnostic Code 5270 evaluates ankylosis of the ankle and Diagnostic Code 5272 evaluates ankylosis of the subastragalar or tarsal joint.  No VA examiner has noted ankylosis of the right ankle, and VA treatment records fail to suggest the presence of ankylosis.  Therefore, these Diagnostic Codes are not applicable and will not be discussed further. 

Diagnostic Code 5273 evaluates malunion of the os calcis or astragalus.  The medical record does not document malunion of the os calcis or astragalus of the right ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5274 evaluates astragalectomy, or removal of the talus bone.  The medical record does not document removal of the talus bone of the right ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5271 evaluates range of motion in the ankle.  A 10 percent rating is assigned for moderate limitation of motion and a 20 percent rating is assigned for marked limitation of motion.  

The Board notes that words such as moderate and marked are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity. Id. at 704. 
 
Ankle dorsiflexion is measured from 0 degrees to 20 degrees; plantar flexion is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

In an April 2006 VA treatment report, the Veteran's ankle's range of motion appeared normal and his gait pattern was noted to be unremarkable.

Multiple VA treatment records from January 2008 through March 2009 noted the Veteran's complaints of ankle pain. 

The Veteran was afforded a VA examination in June 2009.  At that time he reported he did not take medication and had no surgery planned.  He reported his right ankle swelled on occasion.  On physical examination, there was dorsiflexion to 10 degrees and plantar flexion to 40 degrees in his right ankle.  His right ankle was unaffected by pain, fatigability, weakness, or loss of endurance after repetitive testing.  Eversion was to 10 degrees without pain, fatigability, weakness, or loss of endurance after repetitive testing.  Inversion was to 30 degrees without pain, fatigability, weakness, or loss of endurance after repetitive testing.  The examiner noted the right ankle was slightly enlarged but was not warm.  The examiner also could not detect any instability in regards to ligamentous injury in the right ankle.  The examiner diagnosed residuals of right ankle injury, sprain, chronic.  

A November 2009 VA treatment report noted that films of the right ankle in June 2009 showed tiny calcaneal spurs but was otherwise unremarkable.  There was decreased active and passive ankle dorsiflexion noted but there was no ankle clonus found.  

In December 2009, decreased ankle dorsiflexion was noted again.  

At the February 2011 hearing, the Veteran stated that his right ankle stayed swollen and he experienced severe pain that ran up and down his leg.  The Veteran also stated there was a clicking in the right ankle and when he walked a certain way, the ankle felt "like it's going to jump out of joint or break."  The Veteran stated he had diabetic shoes that helped with stability but he still used a cane to compensate.  The Veteran stated that even with the cane and special shoes, his ankle had given out or tried to fold.  He stated that he was constantly conscious on how he placed his ankle to maintain stability.  

In December 2011, the Veteran was assigned a diagnosis of ankle weakness.  

The Veteran was afforded another VA examination in February 2013.  At that time, he reported experiencing a constant stabbing type pain with frequent swelling about every other day in his right ankle.  The Veteran reported he had difficulty bearing weight on the right ankle.  The Veteran reported that he had no flare ups but that his right ankle pain was severe all the time with a subjective pain score of 8 out of 10.  The Veteran stated that the pain worsened with prolonged standing or walking.  The Veteran reported using Tylenol PRN for pain.  

Range of motion in the right ankle were: plantar flexion to 20 degrees, with pain at 20 degrees; and dorsiflexion (extension) to 10 degrees, with pain at 10 degrees.  The Veteran was unable to perform repetitive-use testing because his right ankle was swollen and painful.  There was functional loss in his right ankle due to the following: less movement than normal, weakened movement, and swelling.  The examiner also noted the Veteran had localized tenderness or pain on palpation of joints/soft tissue of the right ankle.  There was no ankylosis noted of the ankle, subtalar, or tarsal joint.  The Veteran did not have a history of "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus).  The Veteran also did not have a history of talectomy (astragalectomy), total ankle joint replacement, or arthroscopic or other ankle surgery.  No scars were noted and anterior drawer and talar tilt tests for ankle joint stability showed no laxity of the right ankle.  There were no assistive devices noted. 

After examination, the examiner diagnosed right ankle strain and noted the examination was an "essentially normal examination."  There was no significant osseous, articular, or soft tissue abnormality found.  Bilateral anterior and posterior tibial arterial calcification was noted.  There was no evidence of fracture or joint effusion.  Imaging studies of the right ankle was conducted; however, there were no abnormal findings noted.  The examiner found that the Veteran's right ankle condition did not impact his ability to work.

As noted above, Diagnostic Codes 5270, 5272, 5273, and 5274 are not applicable throughout the period of appeal since there is no evidence of the following in the right ankle: ankylosis of the ankle, subastragalar or tarsal joint; malunion of the os calcis or astragalus; and astragalectomy, or removal of the talus bone.  Additionally, the Veteran is already in receipt of the maximum disability rating for "marked" limitation motion of the right ankle from February 4, 2013 and is therefore, not entitled to a rating in excess of 20 percent for the period from February 4, 2013.  

With regard to the Veteran's claimed pain, swelling, and instability, where a musculoskeletal disability is currently evaluated at the maximum schedular rating based upon limitation of motion, the DeLuca factors are not applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, since the assigned 20 percent rating, from February 4, 2013, is the maximum rating available under DC 5271 for limitation of motion to the ankle, analysis required by DeLuca would not result in a higher schedular rating during this period.  Thus, the only higher rating available under the diagnostic codes applicable to the ankle is for the period before February 4, 2013 under DC 5271 or the DeLuca factors.  

For the period prior to February 17, 2011, the Board finds that a rating in excess of the assigned 10 percent is not appropriate for the Veteran's right ankle disability for pain and moderate limitation of motion because the clinically observed range of motion was in the middle to low part of the normal range and not at the more severe limit.  The Board also notes the Veteran was unaffected by pain, fatigability, weakness, or loss of endurance after repetitive testing and there was no objective evidence of instability during the 2009 examination.  He reported only occasional swelling in his ankle and he did not take any medication for his condition.  Instead, his disability was manifested primarily by pain with some limitation of motion due to that pain.  Such objective findings do not reflect "marked" limitation of motion of the Veteran's left ankle.  Rather, moderate limitation of motion is shown.  Therefore, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for the period prior to February 17, 2011.  

Moreover, the 10 percent rating prior to February 17, 2011 fully encompasses all functional loss due to pain, swelling, and weakness, in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the instant appeal, because the Veteran showed the ability to produce at least half of the normal limitation of motion for his ankles, prior to February 17, 2011, he does not exhibit "marked" limitation of motion.  

At the February 17, 2011 hearing, the Veteran complained of significant worsening of symptoms in his right ankle.  He reported severe and constant pain and swelling in his right ankle.  He also noted the instability which resulted from his ankle giving out constantly and his use of a cane and special shoes to maintain stability.  Furthermore, he was assigned a diagnosis of ankle weakness in December 2011.  Although there has been no objective evidence as to the specific range of motion in the right ankle, upon consideration of the evidence showing significant worsening of symptoms, the Board shall give the benefit of the doubt to the Veteran and assign a 20 percent rating based on "marked" limitation of motion in the right ankle for the period from February 17, 2011.  As noted above, since a 20 percent rating is the maximum rating available under DC 5271 for limitation of motion to the ankle, analysis required by DeLuca would not result in a higher schedular rating during this period and is therefore inapplicable.  

To this extent, the Veteran's claim is granted.

Right Hand Disability

In October 2007, the Veteran filed a claim seeking an increased rating for his service-connected right hand disability, specifically the right thumb.  An August 2009 rating decision continued the non-compensable rating for the right hand disability.  The Veteran filed a Notice of Disagreement (NOD) in September 2009.  The issue was remanded by the BVA in November 2012 for further development.  In the February 2013 Supplemental Statement of the Case (SSOC), the non-compensable rating for the right hand disability was continued.  He seeks a higher rating.

Under Diagnostic Code 5228, a 0 percent evaluation is assigned for limitation of motion of the thumb with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent evaluation is assigned for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent evaluation is assigned for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

Under Diagnostic Code 5224, a 10 percent evaluation is assigned for favorable ankylosis of the thumb.  A 20 percent evaluation is assigned for unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  Consideration should also be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function to the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224, Note.  However, since no VA examiner has noted ankylosis of the right thumb, and VA treatment records fail to suggest the presence of ankylosis, Diagnostic Code 5224 is not applicable and will not be discussed further.

Under Diagnostic Code 5152, a 20 percent evaluation is assigned for amputation of the thumb of the major hand at the distal joint or through the distal phalanx.  A 30 percent is assigned for amputation of the thumb of the major hand at the metacarpophalangeal joint or through the proximal phalanx.  A 40 percent evaluation is assigned for amputation of the thumb of the major hand with metacarpal resection.  38 C.F.R. § 4.71a, Diagnostic Code 5152.  Considering the Veteran's thumb has not been amputated, this Diagnostic Code is not applicable and will not be discussed further.  Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A December 2006 VA radiology report found there to be "an increased uptake in the carpometacarpal joint."  A January 2008 VA treatment report noted the Veteran had trigger thumb and noted popping and locking of the flexor tendon of the thumb.  The Veteran denied injection at the time so he was recommended to try over-the-counter Aleve twice a day for about 10 days.  

The Veteran was afforded a VA examination in February 2008.  At that time, he reported experiencing chronic pain at the base of the first metacarpal involving the right hand.  The Veteran reported occasional swelling without locking of the thumb or hand.  He reported flare-ups with prolonged gripping and lifting activities with weakness.  However, he denied any additional loss of motion of the fingers or nearby joints during flare-ups.  The Veteran reported that during flare-ups at work as an Army inspector for the arsenal at Pine Bluff, he would stop the offending activity and take a leave with ease of symptoms for over one hour.  He reported his functional restrictions included limitation with grip duration as well as limitation to lightweight lifting.  The Veteran denied using a cane or a brace for the condition and had not been incapacitated in the past 12 months due to the condition.

On physical examination, the right hand was noted as having a normal appearance.  The examiner noted that the fingers and thumb "aligned normal on the right hand."  There was mild bony prominence at the base of the first metacarpal involving the right hand but the skin was grossly normal in the region.  No appreciable tenderness elicited on palpation of this area was noted.  The examiner noted that the Veteran had excellent grip strength in the right hand without weakness.  The examiner also noted the Veteran had normal opposition of the thumb to the fingers on the right hand.  The Veteran could fully flex the fingers across the palmar crease without difficulty.  Although the right thumb was stressed, there was no ligament laxity noted with stressing the right thumb in all directions.  

Range of motion revealed the base of the right thumb extended 0 degrees, with pain at 0 degrees; and flexed 60 degrees, with pain at 60 degrees.  The IP joint extended 0 degrees without pain and flexed to 50 degrees without pain in all directions for the remaining fingers of the right hand.  All fingers had full range of motion without restricted range of motion or pain on range of motion.  The examiner found the Veteran did have some pain on extension of the right thumb, as described.  There was no additional weakness, fatigability, dyscoordination, additional restricted range of motion or functional impairment following repetitive stress testing against resistance "x3" involving the bilateral wrists regions as well as the right hand and fingers of the right hand.  The examiner diagnosed degenerative joint disease and residuals fracture in the first metacarpal of the right hand.  

A February 2008 VA radiology report noted there was a slight deformity at the base of the first metacarpal which suggested of possible old trauma.  Mild arthritic changes at the first carpometacarpal joint were also seen.  

At the February 2011 hearing, the Veteran stated that he is right-handed and that his right hand condition affected his everyday life.  The Veteran stated that whenever he wrote, and he wrote a lot, he experienced spasms in the area of his right thumb.  He stated he would massage the area and "keep it cooled down to get [the] spasm out."  However, the Veteran stated that if he moved his thumb again, the spasm returned.  The Veteran also reported sharp pain radiated up his arm, around his elbow and shoulder.  In addition to issues related to writing, he also experienced issues in specific weather, when picking up a skillet, or when driving.  He reported that his spasm felt like a severe cramp and the area always felt swollen.  The Veteran reported that he had some range of motion in his right thumb but his "thumb's not frozen[.]  It's just that the use of it causes irritation and inflammation."  The Veteran denied using any type of supportive devices for his right hand disability.

The Veteran was afforded a VA examination in February 2013.  At that time, he reported that he is right hand dominant and that his right thumb ached constantly.  He also reported experiencing spasms with excessive writing and driving using the steering wheel.  The Veteran denied experiencing flare-ups or functional impairments.  The Veteran stated he used Tylenol PRN for pain.  

On physical examination, the examiner noted there was limitation of motion or evidence of painful motion in the right thumb but that there was no gap between the thumb pad and the fingers.  The examiner also noted there was no gap between any fingertips and the proximal transverse crease of the palm or any evidence of painful motion in attempting to touch the palm with the fingertips.  The Veteran was able to perform repetitive-use testing with three repetitions and there was no additional limitation of motion for any fingers post-test or any evidence of a gap between the thumb pad and the fingers.  Regarding the ability to oppose the thumb, there was no gap between the thumb pad and the fingers post-test.  With finger flexion, there was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  With finger extension, there was no limitation of extension for the index finger or long finger post-test.  There was no functional loss or functional impairment of any of the fingers or thumbs.  The examiner did find that the Veteran had additional limitation in range of motion following repetitive-use testing in the right thumb with the following: less movement than normal and deformity.  The Veteran also had tenderness or pain to palpation for joints or soft tissue in the right thumb.  The Veteran's right hand grip was scored as 4 out of 5.  There was no ankylosis found and there were no scars noted.  No assistive devices for the right hand disability were noted.  Imagining studies noted degenerative or traumatic arthritis in the right thumb.  The examiner assigned a diagnosis of degenerative joint disease in the right thumb.  

As noted above, Diagnostic Codes 5224 and 5152 are not applicable throughout the period of appeal since there is no evidence of the following in the right thumb: ankylosis or amputation of the right thumb.  Additionally, there has been no evidence of a gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, which would warrant a rating under Diagnostic Code 5228.  

Based on the evidence above, the Board finds that 10 percent rating, but no higher, is warranted under 38 C.F.R. 4.59 for the right thumb.  The Veteran has consistently reported subjective symptoms of pain as a result of his right hand disability, which includes X-ray evidence of bilateral degenerative joint disease.  The medical evidence has also included a diagnosis of residuals fracture in the first metacarpal of the right hand.  As such, the Veteran is entitled to a 10 percent rating for pain on motion due to arthritis in the right thumb.  38 C.F.R. § 4.59.

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on movement or weakness.  The Board notes that although the Veteran's February 2013 VA examination noted less movement than normal and deformity in his right thumb, these have been contemplated by the rating being assigned.  


ORDER

A separate 10 percent rating for a right knee disability and a separate 10 percent rating for a left knee disability are granted based on arthritis, subject to the laws and regulations governing the award of monetary benefits.

An earlier effective date of February 17, 2011 is assigned for the 10 percent ratings for left and right knee instability, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for a right ankle disability prior to February 17, 2011, is denied.

A 20 percent rating for a right ankle disability is granted as of February 17, 2011, subject to the laws and regulations governing the award of monetary benefits.

A separate compensable schedular rating of 10 percent for a right hand disability is granted based on arthritis, subject to the laws and regulations governing the award of monetary benefits.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


